NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            06-APR-2020
                                            09:22 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


    REMAX PROPERTIES, authorized agent for RICHARD K. TAHARA
     and MARJORIE T. TAHARA, owners of the subject property,
 Plaintiff-Appellee, v. CHRISTOPHER YOUNG, Defendant-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                          PUNA DIVISION
                    (CIVIL NO. 3RC-18-1-1186)


           ORDER DISMISSING MOTION FOR RECONSIDERATION
        (By: Ginoza, Chief Judge, Chan and Hiraoka, JJ.)
          Upon consideration of the document, filed March 12,
2020, by self-represented Defendant-Appellant Christopher Young
(Young), which the court construes as a motion for
reconsideration of the February 28, 2020 order dismissing appeal
(Motion), the papers in support, and the record, it appears that
(1) on February 28, 2020, the court dismissed the appeal for
failure to file the statement of jurisdiction and opening brief;
(2) in the instant Motion, Young seeks reconsideration of the
February 28, 2020 order; (3) a motion for reconsideration of the
February 28, 2020 order was due on or before March 9, 2020.        See
Hawai#i Rules of Appellate Procedure Rule 40(a); and (4) the
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

instant Motion, filed March 12, 2020, is untimely as a motion for
reconsideration.
          Therefore, IT IS HEREBY ORDERED that the Motion is
dismissed as untimely.
          DATED:   Honolulu, Hawai#i, April 6, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge




                                  2